Citation Nr: 1749439	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-06 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1972 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that, in pertinent part, denied a compensable rating for bilateral hearing loss.  

In September 2013, this matter was remanded in order to afford the Veteran a hearing before the Board.

In July 2014, the Veteran, accompanied by his representative, testified before the undersigned at the RO.  

In May 2016, the Board remanded the appeal for further development, to refer the matter of bilateral hearing loss to the Director of Compensation and Pension (Director) for extraschedular consideration.  The Director considered the matter of extraschedular consideration for bilateral hearing loss in August 2016.  

In June 2017, the Board remanded the appeal to obtain an audiogram that had not been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In the June 2017 remand, the Board directed the RO to obtain an audiogram that was created in connection with the Veteran's May 2012 audiology consultation.  The treatment provider noted that the audiogram would be viewable under the "Tools menu." See May 2012 VA Medical Center-Long Beach treatment records.  Following the remand, the AOJ added an identical set of treatment records from the VAMC in Long Beach to the claims file in June 2017.  However, there is no indication of any attempt to obtain the audiogram that was reportedly available under the "Tools menu."  VA's duty to obtain records in its custody continues until the record is obtained; unless it is reasonably certain they do not exist or that further efforts would be futile. 38 U.S.C.A. § 5103A(c)(2) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain the audiogram associated with the May 2012 audiology consultation at the VA Medical Center in Long Beach and associate it with the Veteran's electronic claims file.  The record is reportedly available under the "Tools menu."

Efforts to obtain this record must continue until it is obtained; unless it is reasonably certain the record does not exist or that further efforts to obtain it would be futile. If the May 2012 audiogram cannot be obtained, the Veteran should be informed of the missing record, of the efforts made to obtain it, and of what further actions will be taken with regard to his claim. 

2. If the benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

